Citation Nr: 9911310	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-03 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including chronic depression.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
February 21, 1989 to June 29, 1989 and on various periods of 
inactive duty for training (INACDUTRA) between January 1989 
and August 1995.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

An April 1998 hearing was held.  The transcript is of record.  

The Board notes that in August 1995 the RO denied service 
connection for schizophrenia.  The veteran did not file an 
appeal and the decision became final.  The current claim is 
for a psychiatric disability, including chronic depression.  
The RO has considered this a new claim and in view of the 
different diagnosis, the Board will also review this claim de 
novo.


FINDING OF FACT

The claim of entitlement to service connection for a 
psychiatric disability, including chronic depression is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability, including chronic depression is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are not of record.  Unsuccessful 
attempts to locate the medical records were made through the 
National Personnel Records Center (NPRC), the Office of the 
Adjutant General in California, and the California Army 
National Guard.  An April 1995 request for information form 
shows that NPRC did not have the veteran's records on file.  
Correspondence dated in June 1998 from the California Army 
National Guard indicates that it did not have the veteran's 
medical records; personnel records are on file.  A request 
for information form also dated in April 1995 indicates that 
the Office of the Adjutant General did not have the veteran's 
service records on file.

A July 1994 USAF medical record indicates that the veteran 
was admitted to the David Grant Medical Center Mental Health 
Clinic in June 1994 after his supervisor reported the veteran 
as having been nonproductive, disobedient, and strange during 
a two-week duty.  The veteran reported that he developed 
intermittent depression after breaking up with his girlfriend 
approximately six months earlier.  He denied any prior 
psychiatric history or having been on any psychotropic 
medications.  The veteran stated that he was mildly depressed 
"at times," and later stated that he "was doing fine."  
The physician noted depressive symptoms.  The diagnosis was 
schizophrenia, undifferentiated type.  The record shows that 
a breakup with a girlfriend, having a child approximately 
five months earlier, and active duty for the Army National 
Guard precipitated the veteran's stress.  The physician noted 
the veteran's stress as moderate.  An addendum to the record 
dated in August 1994 shows a diagnosis of schizophrenia, the 
onset of which was in January 1994 and lasted in duration for 
seven months.  Additionally, a recommendation to discharge 
the veteran from the hospital was made.  

Solano County mental health records include a March 1995 
adult intake assessment report which indicates provisional 
diagnoses of schizophrenia, cause undetermined, no history 
given, and major depression with psychotic features.  
Depression secondary from relationships was written under the 
veteran's medical and psychiatric history.  Other diagnoses 
were adjustment disorder, passive aggressive disorder

At his personal hearing in April 1998, the veteran reported 
having what seemed like a nervous breakdown during a two-week 
training at Camp Roberts and felt that someone was watching 
him.  It was argued that the onset of the veteran's mental 
problems was while on ACDUTRA at Camp Roberts.  The veteran 
later indicated that the incident at Camp Roberts occurred in 
1994.


Pertinent Criteria

Service connection may be granted for an injury or disease 
incurred during active military, naval, or air service. 38 
U.S.C.A. §§ 105, 1110, 1131 (West 1991).  Service connection 
may also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing ACDUTRA or 
injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) 
and (c) ACDUTRA means, in pertinent part, full- time duty in 
the Armed Forces performed by Reserves for training and full-
time duty as members of the Army National Guard or Air 
National Guard of any State.  Under 38 U.S.C.A. § 101(23) 
(a), (b) and (c), INACDUTRA means, in pertinent part, duty 
other than full-time duty performed by Reserves for training, 
other other-than-full-time duty prescribed for Reserves by 
the Secretary, or special additional duties authorized for 
Reserves by an authority designated by the Secretary.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observations to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court) has defined a "well-
grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Id.  

A claim must be more than just an allegation; a claimant must 
submit supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  If a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14 (1993).  A not well-grounded 
claim must be denied.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).  If the initial burden of presenting evidence of a 
well-grounded claim is not met, the VA does not have a duty 
to assist the veteran further in development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1Vet. App. At 81-82.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well-grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).

The Court has also held that the chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertions.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. §§ 3.303(a), 3.304(d); Collette v. Brown, 82 
F.3d 389 (Fed.Cir. 1996). 



Analysis

The veteran contends that he was hospitalized during ACDUTRA 
due to a nervous breakdown and that his chronic depression is 
a result of the nervous breakdown.  

The record on appeal reflects that the appellant served four 
months on ACDUTRA.  The determinative question, therefore, as 
to whether this appellant served in the "active military, 
naval, or air service" is whether during any period of 
ACDUTRA he was disabled from a disease or injury incurred in 
or aggravated in line of duty, or whether during any period 
of INACDUTRA he was disabled from an injury incurred in or 
aggravated in line of duty.  

The claims file includes competent medical evidence showing 
that the veteran has a current disability, which satisfies 
the first prong of Caluza.  Medical records dated beginning 
in July 1994 reflect notations of depressive symptoms and at 
the time of examination dated in March 1995, a diagnosis of 
depression was offered.  No earlier records reflect symptoms 
or diagnoses of depression.

There is no competent medical evidence that indicates that 
the veteran incurred a psychiatric disability, including 
chronic depression on ACDUTRA or that chronic depression was 
aggravated by ACDUTRA.  Service medical reports are not of 
record; numerous efforts to obtain the veteran's service 
medical records from official sources have been unsuccessful.  
The earliest evidence of treatment and/or diagnosis of 
chronic depression is in August 1994.  

In the absence of competent medical evidence showing that the 
veteran developed depression during ACDUTRA, the record fails 
to substantiate a relationship between the veteran's chronic 
depression diagnosis and the veteran's period of active 
service.  In fact, medical records show that events several 
years after the period of ACDUTRA, including a breakup with a 
girlfriend and having a child, precipitated the veteran's 
breakdown. 

The veteran is claiming, alternatively, that he incurred 
chronic depression during INACDUTRA in 1994.  The Board will 
consider whether chronic depression is an injury or a 
disease.  A General Counsel precedent opinion dated in July 
1990 states that "In common parlance, a heart attack is not 
spoken of as an injury but as a disease."  O.G.C. Prec. 86-
90 (July 18, 1990); citing U.S. v. Gwin, 137 F. Supp. 737 
(Ct.Cl. 1956).  In stating that a heart attack is part of a 
disease process, the opinion states that Congress clearly 
intended that there be a distinction between injury and 
disease regarding service connection for inactive service.  
The opinion further states that "when confronted with a 
distinction between injury and disease, the average person 
would read the former as denoting harm resulting from some 
type of external trauma, and the latter as harm resulting 
from some type of internal infection or degenerative 
process."  By analogy, chronic depression is a disease, not 
an injury.  See also Brooks v. Brown, 5 Vet. App. 484 (1993).  
The Board notes that VA General Counsel precedent opinions 
are binding on the BVA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 
19.5.  As such, the veteran's claim does not warrant 
consideration based on an injury incurred in or aggravated by 
INACDUTRA.  However, even assuming, without conceding, that 
chronic depression is an "injury", the overall record 
clearly reflects that his schizophrenic illness had its onset 
prior to the period of INACDUTRA in 1994 and does not reflect 
that it underwent a permanent increase in severity during his 
relatively short period of INACDUTRA.

Although the veteran contends that he developed chronic 
depression as a result of an in-service incident, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. At 93.  As the record does not establish that the 
veteran possesses a recognized degree of medical knowledge, 
his own opinions as to medical diagnoses and/or causation are 
not competent.  As lay statements, such are not sufficient to 
establish a plausible claim.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In reaching its decision, the Board notes that the Court has 
held that there was some duty to assist the veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1998), depending on the 
particular facts in each case.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
as modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
wherein the Court found there was a duty to further assist in 
the development of the evidence only when the veteran has 
reported the existence of evidence which could serve to 
render a claim well grounded.  As indicated above, the claims 
file reflects that the RO has made numerous attempts to 
locate the veteran's medical records.  Based on the facts of 
this case, the Board finds that any duty to assist the 
veteran in the completion of his claim has been filled.  

Accordingly, as there is no competent evidence of chronic 
depression shown during ACDUTRA or an injury related to the 
veteran's depression shown during INACDUTRA, the claim is 
implausible and not well-grounded.  Therefore, the claim must 
be denied.  38 U.S.C.A. § 5107(a).  


ORDER

Service connection for a psychiatric disability, including 
chronic depression is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

